Opinion issued September 12, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00729-CV
                           ———————————
    GARRY WELBORN & ASSOCIATES INC., AS PRESIDENT OF
  CORPORATION OF GARRY WELBORN & ASSOCIATES INC, AND
             AKBAR JIMMY VALAD, Appellants
                                        V.
                     ASFANDIAR AHMADIAN, Appellee



                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-48009


                         MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1).

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2